                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN ODRICK,                                   :
                      Plaintiff,                :          CIVIL ACTION
                                                :
              v.                                :          No. 17-02566
                                                :
SCULLY COMPANY,                                 :
             Defendant.                         :

                                          ORDER

       AND NOW, this 16th day of November, 2018, upon consideration of the Complaint

(Doc. No. 3), Amended Complaint (Doc. No. 5), Defendant’s Motion to Dismiss (Doc. No. 23),

and Plaintiff’s Response (Doc. No. 24), it is ORDERED that Defendant’s Motion to Dismiss

(Doc. No. 23) is GRANTED and the case is DISMISSED WITHOUT PREJUDICE. Plaintiff

may file an amended complaint on or before 30 days from the date of this order.



                                                    BY THE COURT:



                                                    S/Gene E.K. Pratter
                                                    GENE E.K. PRATTER
                                                    UNITED STATES DISTRICT JUDGE
